     Case 3:21-cv-00352-MMD-WGC Document 5 Filed 08/14/21 Page 1 of 17




1 Arthur J. Bayer, Jr., Esq.
  Nevada Bar No. 01366
2 18124 Wedge Parkway, #404
  Reno, Nevada 89511
3 Telephone: (775) 315-3838
  abayerjr@aol.com
4
  Luke Busby, Esq.
5 Nevada Bar No. 10319
  316 California Ave. #82
6 Reno, Nevada 89509
  (775) 453-0112
7 (775) 403-2192 (Fax)
  luke@lukeandrewbusbyltd.com
8
  Attorneys for the Plaintiff
9

10                           UNITED STATES DISTRICT COURT
11                                  DISTRICT OF NEVADA
12                                            ***
13     LUCERO SANCHEZ,                              Case No. 3:21-cv-00352-MMD-WGC
14           Plaintiff,                             AMENDED COMPLAINT- TITLE VII
                                                    ADA Violations
15           vs.                                    Disability Discrimination
                                                    Racial Discrimination
16                                                  Retaliation Harassment
       RENOWN HEALTH, a Nevada Non-Profit           42 U.S.C. §§2000e et seq.
17     Corporation, and DOES 1-20, inclusive,
                                                    ENE Assignment Requested Under
18           Defendant.                             LR-16-6
19                                                  JURY TRIAL DEMANDED
       __________________________________/
20

21
            COMES NOW PLAINTIFF, LUCERO SANCHEZ, individually, (hereafter
22
      “Sanchez” or “Plaintiff”), by and through her undersigned counsel of record, and does
23
      hereby allege and complain against RENOWN HEALTH, a Nevada Non-Profit Corp.
24
      (hereinafter “RENOWN” or Defendant), as follows:
25
                                        NATURE OF ACTION
26
            This is an action under the American with Disabilities Act of 1990, as amended
27
      by the ADA Amendment Act (ADAAA) of 2008 for unlawful discrimination, 42 U.S.C.
28


                                               1
     Case 3:21-cv-00352-MMD-WGC Document 5 Filed 08/14/21 Page 2 of 17




 1 1981 and 12131. This is also a civil rights action under Title VII of the Civil Rights Act

 2 of 1964, as amended, against Defendant, seeking damages, and to correct unlawful

 3 employment practices, and to provide appropriate statutory relief to charging party,

 4 Lucero Sanchez. The defendant Renown committed the below-described acts, which

 5 discriminated against Plaintiff based upon her race and her work-related disability;

 6 and deprived her of rights guaranteed and secured under the Constitution of the

 7 United States and the State of Nevada, with the intent of denying Plaintiff equal

 8 protection under the law, and her other rights and liberties; and for refusing or

 9 neglecting to prevent such discrimination, deprivation and denial, all as more fully

10 specified below.

11         Plaintiff, Lucero Sanchez, brings this action under Title VII of the Federal Civil

12 Rights Act of 1964, as amended (42 U.S.C. § 1981, 2000 (e), et seq.); 29 U.S.C. §

13 630 et seq.; 29 U.S.C. 621 et seq.; the American’s With Disabilities Act of 1990, 42

14 U.S.C. § 12131, et seq. (ADA), to remedy and correct acts of employment

15 discrimination perpetrated against her by Renown.          Plaintiff alleges that Renown

16 discriminated against her because she was “Mexican.” Plaintiff further asserts that

17 Renown retaliated against her for having complained about such discrimination, and

18 disability discrimination, and for unfair treatment, including forcing her into a demotion,

19 and a significant reduction in her hourly wage.

20         Defendant unlawfully subjected Lucero Sanchez to an abusive and hostile

21 working environment, all because of her race and nationality, in violation of Title VII,

22 42 U.S.C. § 2000(e)-2(a). Further, the Defendant discriminated against Sanchez

23 notwithstanding her obvious disability, and then demoted Sanchez in retaliation for

24 her opposition to the unlawful employment practices, all in violation of Section 704(a)

25 of Title VII, 42 U.S.C. § 2000(e)-3(a) through 17. The “EEOC” found that Defendant

26 discriminated against Sanchez because of her work-related medical disability, and

27 unlawfully refused to accommodate Plaintiff’s disabilities in accordance with the

28 American with Disabilities Act. See Exhibit 4.


                                                2
     Case 3:21-cv-00352-MMD-WGC Document 5 Filed 08/14/21 Page 3 of 17




 1          This action further arises under the Fourteenth Amendment to the United States

 2 Constitution, as hereinafter more fully appears.

 3                                 PROCEDURAL REQUIREMENTS

 4          On or about January 8, 2018, Plaintiff filed a workplace discrimination complaint

 5 with the Equal Employment Commission (“EEOC”), Charge No. 34B-2017-01343,

 6 (NERC) 0112-18-0007-R, based upon racial discrimination, disability discrimination,

 7 harassment, and retaliation, and the EEOC found “Probable Cause” of disability

 8 discrimination. See Exhibit 1. The claim of racial discrimination is further documented

 9 herein. The United States Equal Employment Opportunity Commission (hereinafter

10 “EEOC”) issued a Notice of Right to Sue on or about June 2, 2021. See Exhibit 5.

11                                   JURISDICTION AND VENUE

12          1.     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 451, 1291,

13 1331, 1337, 1343 and 1345. Supplemental jurisdiction arises over the pendant state

14 law claims pursuant to 28 U.S.C. § 1367(a). This action is also authorized and

15 instituted pursuant to Section 706 (f)(1) and (3) of the Title VII of the Civil Rights Act

16 of 1964, as amended, 42 U.S.C. § 2000e-5 (f)(1) and (3) (“Title VII”) and Section 102

17 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a.

18          2.     The employment practices alleged to be unlawful were committed within

19 the jurisdiction of the United States District Court for the District of Nevada.

20          3.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(e).

21 The Plaintiff was employed with Renown at the time of the alleged discrimination, and

22 Plaintiff’s employment records for over twenty-eight (28) years have been maintained

23 by Renown.        Defendant conducts business in this judicial district, and decisions

24 adverse to Plaintiff’s employment, that are the subject of this civil action occurred in

25 this judicial district.

26

27

28


                                                 3
     Case 3:21-cv-00352-MMD-WGC Document 5 Filed 08/14/21 Page 4 of 17




 1                                           PARTIES

 2         4.    Plaintiff, as an individual, is a citizen of the United States and an adult

 3 resident of the State of Nevada. At all times relevant to this action, Plaintiff, as an

 4 individual, resided in Reno, Nevada; was employed by Renown; and is a “person”

 5 within the meaning of 42 U.S.C. § 2000(e)(a) and 29 U.S.C. § 630(a) and belongs to

 6 a class of persons protected by Title VII, and the ADA/AA, 42 U.S.C. 12131 et seq.,

 7 as well as Nevada Law.

 8         5.    Upon information and belief, Defendant RENOWN HEALTH is a

 9 domestic non-profit corporations incorporated under the laws of the State of Nevada.

10         6.    Upon information and belief Defendants are an “employer” within the

11 meaning of 42 U.S.C. § 2000(e)(b), 29 U.S.C. § 630(b), and NRS 613.310, because

12 it employed 20 or more individuals on a full-time basis in excess of 20 weeks per year.

13         7.    DOES 1-10 are the currently unknown, subsidiaries, partners, joint

14 venture partners, trusts, or other affiliates of Defendant who hold or claim any interest

15 in the transaction, or who have responsibility for the acts and omissions alleged in this

16 Complaint. If and when Plaintiff discovers that Defendant’s correct entity(ies) have

17 not been named in this Complaint, Plaintiff will seek leave to amend this Complaint to

18 substitute the proper Defendant’s entity(ies) for the fictitiously named entities.

19         8.    DOES 11-20 are Defendant’s officers, directors and managing agents

20 who acted independently, or at the direction of Defendant, Renown, who knew, or

21 should have known, of the Defendant’s misconduct against Plaintiff, and the damages

22 it would cause.

23         9.    That each Defendant is the agent, servant, employee, representative,

24 principal, master, supervisor and/or employer of each of the other Defendants; each

25 Defendant was acting within the service and scope of that agency, employment or

26 other relationship at all times alleged herein. Relief is sought herein against each and

27 all Defendants, as well as its or their agents, assistants, successors, employees and

28 all persons acting in concert or cooperation with them or at their direction.


                                                4
     Case 3:21-cv-00352-MMD-WGC Document 5 Filed 08/14/21 Page 5 of 17




 1                                  CONDITIONS PRECEDENT

 2         10.   More than thirty (30) days prior to the institution of this lawsuit, Lucero

 3 Sanchez filed charges of discrimination with the EEOC alleging violations of Title VII

 4 by Defendant. See Exhibit 1.

 5         11.   On or about April 20, 2021, the EEOC issued to Defendant a Letter of

 6 Determination, finding “probable cause” to believe that Defendant violated Title VII,

 7 and inviting Defendant to join with the Commission in informal methods of conciliation

 8 to endeavor to eliminate the discriminatory practices and provide appropriate relief.

 9 See Exhibit 4.

10         12.   The Commission engaged in communications with Defendant to provide

11 Defendant the opportunity to remedy the discriminatory practices described in the

12 Letter of Determination.

13         13.   The Commission was unable to secure, through informal methods of

14 conciliation, from Defendant, a conciliation agreement acceptable to the Commission,

15 and a Right to Sue Letter accordingly issued. See Exhibit 5

16         14.   All conditions precedent to the institution of this lawsuit have been

17 fulfilled.

18                      GENERAL ALLEGATIONS/CAUSES OF ACTION

19                                  FIRST CAUSE OF ACTION

20                     Racial Discrimination/ Hostile Work Environment

21         15.   Lucero Sanchez (hereinafter “Sanchez”) has been employed by Renown

22 South Meadows since August 18, 1993, over 28 years.

23         16.   As of 2014, Sanchez’s position with Renown was “Food and Nutrition

24 Services (“FNS”) Coordinator.”       Her rate of pay was $16.95 per hour.            Her

25 performance evaluations indicate that she excelled in all her duties, which included

26 generating financial reports, coordinating events, and handling cash flows. She had

27 her own office and a safe, in which she stored cash and valuables and she made daily

28


                                               5
     Case 3:21-cv-00352-MMD-WGC Document 5 Filed 08/14/21 Page 6 of 17




 1 bank deposits using her personal vehicle. Her work was primarily sedentary and

 2 required little pushing, pulling or lifting.

 3         17.    In October 2014, during an event planning meeting, Plaintiff’s direct

 4 supervisor, Christina Vargas, openly stated, “I hate fucking Mexicans,” to FNS

 5 Manager Justin Bart, who laughed at the comment. This comment was overheard by

 6 several employees and permeated the employees environment on a daily basis.

 7         18.    On or about June 29, 2015, a meeting was held between German

 8 Pineda, who was an employee and also of Hispanic origin; and Supervisors/Managers

 9 Justin Bart, and Christine Vargas; and Human Resources representative Jesse

10 Russell. At this meeting Mr. Pineda was fired. In that meeting, Sanchez was falsely

11 accused of being a spy for Mr. Pineda, enlisted to report on the workers and conduct

12 of management. Pineda defended Sanchez but was expressly informed that “it was

13 going to change” once he was gone, and that Sanchez would be the next one fired.

14 This pattern of abusive racial discrimination was pervasive and was allowed and

15 tolerated by Renown. This discrimination continued during all times pertinent hereto

16 and was emotionally devastating to plaintiff.

17         19.    In July 2015, Sanchez complained to HR Manager, Suzanne Oetjen,

18 about an incident with Christina Vargas, during which Mrs. Vargas physically

19 intimidated Sanchez by physically cornering her, aggressively assaulting her, and

20 demanding the keys to the safe in Sanchez’s office. Plaintiff reported to management,

21 and in response to hearing of this incident, supervisor Oetjen stated to Ms. Sanchez,

22 “They are new bosses and they can do what they think is best for the company.”

23         20.    The following week, Oetjen called Sanchez into her office and falsely

24 accused her about a “mysterious package” that had allegedly been planted in

25 Sanchez’s car. Despite the obvious security concern, no law enforcement personnel

26 were present, which is a Renown policy violation. Mrs. Sanchez was physically forced

27 to enter her vehicle and remove all its contents in front of management and the head

28


                                                  6
     Case 3:21-cv-00352-MMD-WGC Document 5 Filed 08/14/21 Page 7 of 17




 1 of security. Nothing was in the vehicle of course, and it was emotionally and physically

 2 intimidating to Sanchez.

 3         21.   Shortly thereafter, Mrs. Sanchez was demoted and placed in demeaning

 4 employment positions, such as a Dishwasher.            See NAC 616C.586 and NRS

 5 616A.400, and NRS 616C.5900. Her hourly rate of pay was reduced to $14.48.

 6         22.   Sanchez was passed over twice to fill the position of FNS Supervisor,

 7 even though she was the most experienced, the most qualified, and the obvious

 8 candidate for the position. Sanchez was then required to perform menial work outside

 9 the scope of her FNS Coordinator position, covering the Food Cashier and

10 Dishwasher positions, and was forced to use her breaks to perform her other official

11 duties, that were crucial to the function of the FNS department, such as, completing

12 necessary paperwork and financial reports and making trips to the bank to make

13 deposits.

14         23.   In January 2016, Sanchez was told she was going to be removed from

15 the office she had occupied for 15 years, as it would now be occupied by Kristen

16 Foley, a friend of Ms. Vargas.

17         24.   During this time, defendant Renown engaged in unlawful employment

18 practices in violation of Section 703 (a) of Title VII, 42 U.S.C. 2000e-2a, and allowed

19 the supervisors to subject Sanchez to extremely abusive and discriminatory conduct,

20 and to carry out an unlawful pattern of racial and disability discrimination.

21         25.   As a direct and proximate result of the Defendants’ actions as described

22 herein, pursuant to 42 U.S.C. 2000e-5(g), Sanchez is entitled to fair compensation for

23 any injuries she suffered as a result of the Defendants’ conduct, the amount to be

24 determined at trial of this matter.

25         26.   The Defendants’ actions towards Ms. Sanchez were willful, wanton, and

26 done with malice, or with reckless indifference to her federally protected rights, which

27 subjects Defendants to exemplary and punitive damages in an amount in excess of

28


                                               7
     Case 3:21-cv-00352-MMD-WGC Document 5 Filed 08/14/21 Page 8 of 17




 1 $15,000.00 sufficient to punish, make an example and discourage future

 2 discriminatory conduct.

 3         27.   It has become necessary for Ms. Sanchez to engage the services of an

 4 attorney to commence this action and Ms. Sanchez is, therefore, entitled to

 5 reasonable attorney’s fees and costs as damages.

 6                                  SECOND CAUSE OF ACTION

 7                      Disability Discrimination and Policy Violations

 8                                     (ADA VIOLATIONS)

 9         28.   On or about July 26, 2016, Sanchez tripped and fell over negligently

10 placed cables and landed hard on both knees. She was treated for her right knee

11 injuries and subsequent patellofemoral pain. Her left knee was left untreated. Her

12 physician said he would only treat one knee at a time.

13         29.   On July 27, 2016, occupational health prescribed that Sanchez take

14 frequent breaks every two hours to sit down, ice her knees and elevate both legs. As

15 she had been forced out of her FNS Coordinator office, she was now covering Cashier

16 duties, a position which is physically demanding, requiring the stocking of

17 merchandise, including heavy cases of drinks, heavy boxes, cans and paper goods.

18 Further, she was left without help or assistance from 6:00 AM to 10:00 AM, Monday

19 through Friday of every week.

20         30.   During this time, Sanchez continued to experience extreme hostility and

21 discrimination from the superiors in her office and department.      Her co-workers

22 witnessed supervisors Justin Bart, Christina Vargas, Kristen Foley, Rhonda Tu,

23 treating her with extreme disrespect, and continually demeaning her with

24 discriminatory comments and actions.

25         31.   Sanchez was routinely pushed out of her office and was required to

26 cover other duties that were significantly beyond the scope of her doctor prescribed

27 “light duty” work limitations.

28


                                             8
     Case 3:21-cv-00352-MMD-WGC Document 5 Filed 08/14/21 Page 9 of 17




 1         32.   On August 14, 2016, Sanchez’ treating physician released her to

 2 “restricted” duty which required her to sit for 75% of the time, minimize any bending

 3 or squatting, have 15-minute breaks every two hours, and be allowed accommodation

 4 for her bilateral knee braces. Again, Sanchez was left alone, without assistance from

 5 6:00 AM to 10:00 AM, Monday through Friday. A chair was provided for her to sit in,

 6 but the job required her to walk back and forth, delivering meals, moving merchandise,

 7 and moving heavy snack machines and boxes every day.

 8         33.   On December 30, 2016, Sanchez was demoted to Food Service Cashier,

 9 the position in which she had already been performing.

10               34.   On March 9, 2017, Sanchez was informed by her doctors that she

11 would be eleased to restricted/light/modified duty on March 15, 2017. Later that same

12 day, she received a phone call from the doctor’s medical assistant, informing her that

13 Worker’s Compensation had called to tell them that Sanchez would be released to

14 full duty on March 9, 2017. However, the defendant was required to offer Sanchez

15 a “light duty with weight restrictions position.” NERC’s, investigation revealed

16 that “despite the need for light duty accommodations, Plaintiff was required to work

17 outside of these restrictions for over one year with assignments to lift anywhere from

18 40-50 lbs. (Summer of 2016 to Fall 2017). Plaintiff was bullied and pressured to meet

19 these employer demands, and as a result severely exacerbated her knee injuries and

20 deteriorating physical condition.

21         35.   On March 10, 2017, Sanchez received a phone call from Shawn LaVac

22 informing her of another job offer from her employer, that was inconsistent with her

23 disability.

24         36.   On June 8, 2017, Sanchez’ doctor wanted to release her to full duty, but

25 she informed him that her knee condition had not improved. He told her if he released

26 her to permanent restrictions/disability, she would get fired.

27         37.   As of July 21, 2017, the rate of Plaintiff’s pay was reduced to

28 $14.48 an hour, which was not the same prior to her injury. The light duty job offered


                                              9
  Case 3:21-cv-00352-MMD-WGC Document 5 Filed 08/14/21 Page 10 of 17




 1 was the same job she had been doing for the past two years and was not a light duty

 2 position.

 3        38.    The initial industrial injury claim was for both knees, but as of August 2,

 4 2017, the left knee was still untreated.

 5        39.    On August 2, 2017, Sanchez was contacted by Shawn LaVac to let her

 6 know of the demotion and pay cut. LaVac claimed to be unaware of the discrimination.

 7 Lucero informed her that the left knee had not yet been treated, and LaVac responded

 8 that Sanchez would have to reopen the case. Sanchez sent LaVac photos of her

 9 knees to demonstrate the condition of her knees and the conditions under which she

10 had been working. Thereafter, Renown wholly failed to accommodate Sanchez with

11 a light duty position in accordance with 42 U.S.C. 12131, and 42 U.S.C. 1981.

12        40.    Sanchez’s physical condition continued to deteriorate, and her knees

13 continued to be swollen and unstable, due to Defendant’s noncompliance with the

14 medically imposed light duty restrictions.

15        41.    On or about February 2021, Sanchez underwent a full right knee

16 replacement, (total right knee arthroplasty) at an approximate cost of $175,000 and

17 suffered significant pain and permanent residual disability. Her present medical and

18 emotional condition was proximately caused by and related to her original industrial

19 injury, and the subsequent work conditions imposed on her by Renown.

20        42.    Under Title VII it is unlawful to discriminate against an employee with

21 respect to compensation, terms, conditions, or privileges of employment because of

22 an individual’s national origin. As a direct and proximate result of the Defendants’

23 actions as described herein, pursuant to 42 U.S.C. 2000e-2(a)(1)5(g) and 42 U.S.C.

24 12131, Sanchez is entitled to fair compensation for any injuries she suffered as a

25 result of the Defendants’ conduct, the amount to be determined at trial of this matter.

26        43.    The Defendants’ actions towards Ms. Sanchez were willful, wanton, and

27 done with malice, or with reckless indifference to her federally protected rights, which

28 subjects Defendants to exemplary and punitive damages all in an amount in excess


                                                10
  Case 3:21-cv-00352-MMD-WGC Document 5 Filed 08/14/21 Page 11 of 17




 1 of $15,000, sufficient to punish Defendant, make an example and discourage future

 2 discriminatory conduct.

 3         44.   It was necessary for Ms. Sanchez to engage the services of an attorney

 4 to commence this action and Ms. Sanchez is, therefore, entitled to reasonable

 5 attorney’s fees and costs as damages.

 6                             THIRD CAUSE OF ACTION

 7                                       Retaliation

 8         45.   Defendant further engaged in unlawful employment practices in violation

 9 of §704(a) of Title VII, 42 U.S.C. § 2000e-3(a) and 5(g) when it retaliated against

10 Charging Party Lucero Sanchez by terminating her prior position and demoting her,

11 all because she complained and engaged in protected activity.

12         46.   In July 2015, Sanchez informed the Human Resources Director,

13 Suzanne Oetjen, about an incident wherein Sanchez’ direct supervisor, Christina

14 Vargas, literally cornered Sanchez, aggressively poked her, and demanded the keys

15 to Sanchez’s office. Ms. Oetjen informed Sanchez that “they” were new bosses and

16 they could do what they thought was best for the company.

17         47.   On January 19, 2018, Sanchez met with HR personnel, Jarret Peace and

18 Claudia Martinelli, regarding the findings of the internal investigation into the ongoing

19 discrimination.   She was informed that the FNS Department had been in a very

20 stressful environment under the management of Christina Vargas.            According to

21 Renown, the racial discrimination was directly admitted, and all the blame was placed

22 directly on Vargas, Justin Bart, Kristen Foley and Rhonda Tu. Vargas was terminated

23 May 2017, upon information and belief, and Kristen Foley was later terminated.

24         48.   Sanchez’s request for a written report of the investigation findings was

25 denied. She was told a report would be provided by counsel. The report was not

26 provided.

27         49.   When Ms. Sanchez complained of harassment, she was engaging in a

28 protected activity.


                                               11
  Case 3:21-cv-00352-MMD-WGC Document 5 Filed 08/14/21 Page 12 of 17




 1        50.    After complaining of discrimination and harassment, the Defendants

 2 subjected Plaintiff to an adverse and illegal employment action.

 3        51.    The adverse employment action to which Sanchez was subjected was a

 4 direct result of her complaining about discrimination and harassment.

 5        52.    As a direct and proximate result of the Defendants’ actions as described

 6 herein, pursuant to 42 U.S.C. 2000e-5(g), Sanchez is entitled to fair compensation for

 7 any injuries she suffered because of the Defendants’ conduct, the amount to be

 8 determined at trial of this matter.

 9        53.    The Defendants’ actions towards Ms. Sanchez were willful, wanton, and

10 done with malice, or with reckless indifference to her federally protected rights, which

11 subjects Defendants to exemplary and punitive damages in an amount in excess of

12 $15,000 sufficient to punish, make an example and discourage future discriminatory

13 conduct.

14        54.    It was necessary for Ms. Sanchez to engage the services of an attorney

15 to commence this action, and Ms. Sanchez is, therefore, entitled to reasonable

16 attorney’s fees and costs as damages.

17                                 FOURTH CAUSE OF ACTION

18                          Intentional Infliction of Emotional Distress

19        55.    Mrs. Sanchez repeats and alleges each and every allegation contained

20 in Paragraphs 1 through 54, above, as though fully set forth herein.

21        56.    Renown’s illegal conduct towards Sanchez was extreme and

22 outrageous.

23        57.    Renown conduct towards Sanchez was intended to cause Sanchez

24 emotional distress, and or was done in reckless disregard of her protected rights.

25        58.    As a direct and proximate result of Renown’s illegal actions, Sanchez

26 has suffered severe or extreme emotional distress, including but not limited to anxiety,

27 confidence issues, problems in her marriage, breakdowns at home and at the office,

28 depression and other related issues.


                                              12
  Case 3:21-cv-00352-MMD-WGC Document 5 Filed 08/14/21 Page 13 of 17




 1        59.    As a direct and proximate result of Renown’s illegal actions, Ms.

 2 Sanchez had to seek professional treatment, and in doing so, she incurred reasonable

 3 medical costs in an amount in excess of $15,000, the exact amount to be determined

 4 at trial. Sanchez reserves the right to amend this complaint to insert the exact amount

 5 as the medical costs are incurred and/or ascertained.

 6        60.    As a direct and proximate result of Renown’s illegal actions, Sanchez

 7 has suffered general damages for pain and suffering in an amount in excess of

 8 $15,000, the exact amount to be determined at trial.

 9        61.    As a direct and proximate result of Renown’s illegal actions, Ms.

10 Sanchez will in the future be caused to, expend sums of money for medical care and

11 expenses incidental thereto, the total amount of which cannot at this time be

12 determined, but which will be determined at trial.

13        62.    Renown is guilty of oppression, fraud or malice, express or implied;

14 therefore, Sanchez is entitled to recover damages for the sake of example and by way

15 of                                                                           punishing

16 Renown in an amount in excess of $15,000.

17        63.    Mrs. Sanchez was required to engage the services of an attorney to

18 commence this action and she is, therefore, entitled to reasonable attorney’s fees and

19 costs as damages.

20                               PRAYER FOR RELIEF

21        Wherefore, Plaintiff prays for relief against Defendants, and each of them, as

22 follows:

23        1.     For a permanent injunction enjoining Defendant(s), their officers,

24 successors, assigns, and all persons in active concert or participation with them, from

25 engaging in any employment practice in violation of §§ 703(a) and 704(a) of Title VII

26 of the Civil Rights Act of 1964 and the ADA Act of 1990.

27        2.     For an order requiring Defendants to institute and carry out policies,

28 practices, and programs to ensure that they will not engage in further unlawful


                                              13
  Case 3:21-cv-00352-MMD-WGC Document 5 Filed 08/14/21 Page 14 of 17




 1 employment practices in violation of §§703(a) and 704(a) of Title VII of the Civil Rights

 2 Act of 1964 and the ADA Act of 1990.

 3         3.     For an order requiring Defendants to make Plaintiff whole by providing

 4 appropriate back pay with prejudgment interest, in amounts to be determined at trial,

 5 and other affirmative relief necessary to eradicate the effects of its unlawful

 6 employment practices, including but not limited to, reinstatement, or advancement in

 7 position and payment.

 8         4.     For an order requiring Defendant(s) to make Plaintiff Lucero Sanchez

 9 whole by providing compensation for past and future pecuniary losses, in amounts to

10 be determined at trial, including, but not limited to, out-of-pocket expenses suffered

11 by her that resulted from the unlawful employment practices described above in

12 amounts to be determined at trial.

13         5.     For an order requiring Defendant(s) to make Plaintiff Lucero Sanchez

14 whole, by providing compensation for past and future non-pecuniary losses resulting

15 from the unlawful practices described above, in amounts to be determined at trial.

16 The non-pecuniary losses include, but are not limited to, emotional pain, suffering,

17 inconvenience, mental anguish, humiliation, and loss of enjoyment of life.

18         6.     For an order requiring Defendant(s) to pay Plaintiff Lucero Sanchez

19 punitive damages for their malicious and/or reckless conduct as described above, in

20 amounts to be determined at trial, and in accord with statutory law.

21                7.    For an award to Plaintiff of statutory damages, including costs of

22 this actin and reasonable attorney fees.

23                                 JURY TRIAL DEMAND

24                Pursuant to the Federal Rules of Civil Procedure (FRCP) Rule 38,

25 Plaintiff hereby requests a trial by jury as to all issues asserted herein.

26         ///

27         ///

28         ///


                                               14
 Case 3:21-cv-00352-MMD-WGC Document 5 Filed 08/14/21 Page 15 of 17




1             RESPECTFULLY SUBMITTED this 12th of August, 2021:

2

3
                                       By
4                                        Arthur J. Bayer, Jr., Esq.
                                         Nevada Bar No. 01366
5
                                         18124 Wedge Parkway, #404
6                                        Reno, Nevada 89511
                                         Telephone: (775) 315-3838
7                                        abayerjr@aol.com
8
                                           Luke Busby, Esq.
9                                          Nevada Bar No. 10319
                                           316 California Ave. #82
10                                         Reno, Nevada 89509
                                           (775) 453-0112
11
                                           (775) 403-2192 (Fax)
12                                         luke@lukeandrewbusbyltd.com

13
                                           Attorneys for the Plaintiff
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                      15
 Case 3:21-cv-00352-MMD-WGC Document 5 Filed 08/14/21 Page 16 of 17




1                                   EXHIBIT LIST
2
          Exhibit #         __________ Title                     ____ Pages
3
      1       EEOC 1/8/18 Sanchez Charge of Discrimination                    5
4

5     2       EEOC Ltr 1/16/18 Investigation                                  2
6
              Sanchez Brief in Response to Renown Denial of Discrimination
7     3                                                                       5
              dated 11/14/18
8

9     4       EEOC Discrimination Ltr (“Probable Cause”) dated 4/20/21        2

10
      5       EEOC Notice of Right to Sue Ltr dated 6/2/21                    1
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                          16
 Case 3:21-cv-00352-MMD-WGC Document 5 Filed 08/14/21 Page 17 of 17




1
                                 CERTIFICATE OF SERVICE
2

3          Pursuant to FRCP 5(b), I certify that on the date shown below, I caused service
4
     to be completed of a true and correct copy of the foregoing document by:
5
     ______       personally delivering;
6

7 ______          delivery via Reno/Carson Messenger Service;

8 ______          sending via Federal Express (or other overnight delivery service);
9 ______          depositing for mailing in the U.S. mail, with sufficient postage affixed
10                thereto; or,

11     x          delivery via electronic means (fax, eflex, NEF, etc.) to:
12

13            Sandra Ketner
              Of Counsel
14            SIMONS HALL JOHNSTON PC
              6490 S. McCarran Boulevard, Suite F-46 | Reno, NV 89509
15            T: 775.785.0088 | F: 775.785.0087
16

17    By: ______________________________                          8/14/2021
                                                           Dated: ____________
      LUKE A. BUSBY, ESQ.
18    SBN 10319
19    316 California Ave.
      Reno, NV 89509
20    775-453-0112
      luke@lukeandrewbusbyltd.com
21    Attorney for the Plaintiff
22

23

24

25

26

27

28


                                               17
